Luke, J.
The defendant was convicted on November 9, 1926; his motion for a new trial -was overruled on November 26, 1926; the bill of exceptions was certified by the trial judge on December 14, 1926, and on the same date was filed in the office of the clerk of the trial court; the clerk of the trial court certified to the correctness of the bill of exceptions on July 28, 1927, and it was filed in the office of the clerk of the Court of Appeals on July 30, 1927. The case is presented to this court almost a year after the trial. The record fails also to show any service of the bill of exceptions upon counsel for the State, or any acknowledgment or waiver of service. The writ of error must be dismissed. See Earnhart v. Atlanta & West Point R. Co., 133 Ga. 59 (65 S. E. 138); Cox v. Gulf Guano Co., 21 Ga. App. 421 (94 S. E. 582), and cit.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.

I. J. Bussell, Homer Causey, for plaintiff in error.
C. A. Williams, solicitor, 'A. B. Spence, contra.